Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 9/13/2021 and IDS filed on 9/13/2021 and 3/22/2022. 
Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1, and similarly claims 6 and 11 recited “generating training data including first layer data corresponding to patterns of the outermost layers, second layer data corresponding to patterns of the layers adjacent to the outermost layers, and the value; training a machine learning model by using the training data”, however it is not apparent what the machine learning model is learning with respect to the training data. It is not apparent what the trained machine learning model represent with respect to the wiring within the circuit data.
As per claims 2-5 and 7-10 are rejected to for incorporating the above limitations into the claims by dependency.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka et al. (U.S. Pub. No. 2015/0278422 A1) in view of Dutta et al. (U.S. Pub. No. 2022/0027536 A1).

As per claim 1, Hiratsuka discloses:
A non-transitory computer-readable storage medium storing a machine learning Program executable by one or more computers, the machine learning program comprising: 
an instruction for calculating a value based on a length of one or more wires included in one or more inner layers (See Figure 3, i.e. L1-L10, See Para [0062], i.e. calculation subprogram…path information of target signal is obtained, See Para [0064], i.e. signal path information generation) by selecting the one or more inner layers other than outermost layers and layers adjacent to the outermost layers from among a plurality of layers included in circuit data (See Para [0064]-[0065], i.e. signal path … projected in a view … 68V in different layers…line information 68H, See Figure 13, i.e. third layer and seventh layer Net2 –[prior art generate information wiring, such as net two between Vi2 to Vi3 (See Figure 13) third layer being the inner layer, is considered as the value (net2) based on length of wires, as the information represent wiring from a point Vi2 to Vi3 being the length]); 
an instruction for generating training data including first layer data corresponding to patterns of the outermost layers, second layer data corresponding to patterns of the layers adjacent to the outermost layers, and the value (See Para [0064]-[0065], i.e. signal path … projected in a view … 68V in different layers…line information 68H, See Figure 13, i.e.  first layer…third layer and seventh layer Net2…tenth layer –[prior art generate information of wiring including first layer to tenth layer, including the inner layer with information on the net is considered as the training data as cited above]).
Hiratsuka does not disclose: an instruction for training a machine learning model by using the training data.
However, Dutta discloses: an instruction for training a machine learning model by using the training data (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055] –[prior art use circuit data in order to train machine learning model, therefore the data generate as result of Hiratsuka can be use as training data in Dutta as cited above] ).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Dutta into 

the teaching of Hiratsuka because it would allow engineer to reduce dimension and 

variance within training data of machine learning model (See Para [0008]).

As per claim 3, Hiratsuka and Dutta discloses all of the features of claim 1 as discloses above wherein Hiratsuka also discloses wherein the value indicates a current distribution produced on at least one of the outermost layers and the layers adjacent to the outermost layers, the current distribution being based on the length of the one or more wires (See Para [0046]-[0048], i.e. current flows…a driver … to receiver, Para [0064], i.e. current flows from the terminal Pi1, Para [0073] –[prior art map the path of current flow for first layer to tenth layer is considered as the distribution as cited above]).

As per claim 4, Hiratsuka and Dutta discloses all of the features of claim 1 as discloses above wherein Dutta also discloses wherein a size of an input to the machine learning model is fixed without respect to a number of layers included in the one or more inner layers (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055] –[prior art input a circuit design (See Figure 1, i.e. 102) is considered as fixed]).

As per claim 5, Hiratsuka and Dutta discloses all of the features of claim 1 as discloses above wherein Hiratsuka also discloses wherein the outermost layers include a wire, and each of the layers adjacent to the outermost layers is either a power supply layer or a ground layer (See Para [0064]-[0065], i.e. signal path … projected in a view … 68V in different layers…line information 68H, See Figure 13, i.e. third layer and seventh layer Net2, See Para [0006], i.e. ground patterns, See Para [0041]-[0044]).

As per claim 6, Hiratsuka discloses:
A computer implemented machine learning method comprising: 
calculating a value based on a length of one or more wires included in one or more inner layers (See Figure 3, i.e. L1-L10, See Para [0062], i.e. calculation subprogram…path information of target signal is obtained, See Para [0064], i.e. signal path information generation) by selecting the one or more inner layers other than outermost layers and layers adjacent to the outermost layers from among a plurality of layers included in circuit data (See Para [0064]-[0065], i.e. signal path … projected in a view … 68V in different layers…line information 68H, See Figure 13, i.e. third layer and seventh layer Net2 –[prior art generate information wiring, such as net two between Vi2 to Vi3 (See Figure 13) third layer being the inner layer, is considered as the value (net2) based on length of wires, as the information represent wiring from a point Vi2 to Vi3 being the length]); 
generating training data including first layer data corresponding to patterns of the outermost layers, second layer data corresponding to patterns of the layers adjacent to the outermost layers, and the value (See Para [0064]-[0065], i.e. signal path … projected in a view … 68V in different layers…line information 68H, See Figure 13, i.e.  first layer…third layer and seventh layer Net2…tenth layer –[prior art generate information of wiring including first layer to tenth layer, including the inner layer with information on the net is considered as the training data as cited above]).
Hiratsuka does not disclose: training a machine learning model by using the training data.
However, Dutta discloses: training a machine learning model by using the training data. (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055] –[prior art use circuit data in order to train machine learning model, therefore the data generate as result of Hiratsuka can be use as training data in Dutta as cited above] ).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Dutta into 

the teaching of Hiratsuka because it would allow engineer to reduce dimension and 

variance within training data of machine learning model (See Para [0008]).


As per claim 8, Hiratsuka and Dutta discloses all of the features of claim 6 as discloses above wherein Hiratsuka also discloses wherein the value indicates a current distribution produced on at least one of the outermost layers and the layers adjacent to the outermost layers, the current distribution being based on the length of the one or more wires (See Para [0046]-[0048], i.e. current flows…a driver … to receiver, Para [0064], i.e. current flows from the terminal Pi1, Para [0073] –[prior art map the path of current flow for first layer to tenth layer is considered as the distribution as cited above]).

As per claim 9, Hiratsuka and Dutta discloses all of the features of claim 6 as discloses above wherein Dutta also discloses wherein a size of an input to the machine learning model is fixed without respect to number of layers included in the one or more inner layers (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055] –[prior art input a circuit design (See Figure 1, i.e. 102) is considered as fixed]).

As per claim 10, Hiratsuka and Dutta discloses all of the features of claim 6 as discloses above wherein Hiratsuka also discloses wherein the outermost layers include a wire, and each of the layers adjacent to the outermost layers is either a power supply layer or a ground layer (See Para [0064]-[0065], i.e. signal path … projected in a view … 68V in different layers…line information 68H, See Figure 13, i.e. third layer and seventh layer Net2, See Para [0006], i.e. ground patterns, See Para [0041]-[0044]).

As per claim 11, Hiratsuka discloses:
A computing system comprising: 
a memory that stores therein circuit data including a plurality of layers (See Figure 3, i.e. L1-L10, See Para [0062], i.e. calculation subprogram…path information of target signal is obtained, See Para [0064], i.e. signal path information generation); and 
a processor coupled to the memory, the processor being configured to calculate a value based on a length of one or more wires included in one or more inner layers by selecting the one or more inner layers other than outermost layers and layers adjacent to the outermost layers from among the plurality of layers (See Para [0064]-[0065], i.e. signal path … projected in a view … 68V in different layers…line information 68H, See Figure 13, i.e. third layer and seventh layer Net2 –[prior art generate information wiring, such as net two between Vi2 to Vi3 (See Figure 13) third layer being the inner layer, is considered as the value (net2) based on length of wires, as the information represent wiring from a point Vi2 to Vi3 being the length]),
 generate training data including first layer data corresponding to patterns of the outermost layers, second layer data corresponding to patterns of the layers adjacent to the outermost layers, and the value (See Para [0064]-[0065], i.e. signal path … projected in a view … 68V in different layers…line information 68H, See Figure 13, i.e.  first layer…third layer and seventh layer Net2…tenth layer –[prior art generate information of wiring including first layer to tenth layer, including the inner layer with information on the net is considered as the training data as cited above]).
Hiratsuka does not disclose: train a machine learning model by using the training data.
However, Dutta discloses: train a machine learning model by using the training data. (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055] –[prior art use circuit data in order to train machine learning model, therefore the data generate as result of Hiratsuka can be use as training data in Dutta as cited above] ).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Dutta into 

the teaching of Hiratsuka because it would allow engineer to reduce dimension and 

variance within training data of machine learning model (See Para [0008]).

Allowable Subject Matter
7.	Claims 2 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claim 2 and/or 7.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/           Primary Examiner, Art Unit 2851